Citation Nr: 0401559	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed mouth 
disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  

3.  Entitlement to service connection for a claimed right ear 
hearing loss.  

4.  Entitlement to a compensable disability evaluation for 
the service-connected status post resection auricular 
deformity of the right auricle.  



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO, which denied 
service connection for a mouth disorder, left shoulder 
disorder and hearing loss in the right ear.  

The RO also granted service connection for status post 
resection auricular deformity of the right auricle and a 
noncompensable rating was assigned.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  



REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA in the October 2002 Statement of the Case.  

However, pursuant to Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the veteran was not properly advised of the evidence 
needed to substantiate his claim; that is, once he had 
submitted a "substantially complete application," the RO 
was required to inform him "which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  

The RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  After the veteran has been given 
notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Quartuccio, he should be given the 
opportunity to respond.  

During a November 2001 VA audiological examination the 
examiner noted that the veteran was scheduled for a future 
ear, nose and throat (ENT) appointment.  The examiner stated 
that a copy of the audiogram would be submitted.  

A review of the claims file does not reveal the results of an 
ENT examination nor has an audiogram been submitted.  The RO 
should contact the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania, and obtain all the veteran's treatment records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran has 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), he should be given the 
opportunity to respond.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or private who have 
treated him for a mouth disorder, left 
shoulder disorder, hearing loss and 
disfigurement of his right ear since 
service and from November 2001 to the 
present.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records 
including those from the VAMC in 
Philadelphia, Pennsylvania.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a Notice of 
Disagreement has been filed, remains 
denied, the veteran should be furnished 
with a Supplemental Statement of the 
Case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




